          Case 2:18-cv-03735-PBT Document 82 Filed 07/01/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

ELIZABETH PANZARELLA and                             :
JOSHUA PANZARELLA, individually and                  :
on behalf of all others similarly situated,          :
                                                     :
                       Plaintiffs,                   :       No. 2:18-cv-03735-PBT
                                                     :
               v.                                    :
                                                     :
NAVIENT SOLUTIONS, LLC,                              :        CLASS ACTION
                                                     :
                       Defendant.                    :


                                     NOTICE OF APPEAL

       Notice is hereby given that ELIZABETH PANZARELLA and JOSHUA PANZARELLA,

Plaintiffs in the above-captioned case, hereby appeal to the United States District Court of Appeals

for the Third Circuit from the Memorandum and Order which granted Defendant’s Motion for

Summary Judgment, entered in this action on June 16, 2020 (Docket Nos. 80, 81).

                                                     Respectfully submitted,

                                                     s/ James A. Francis
                                                     James A. Francis
                                                     David A. Searles
                                                     FRANCIS MAILMAN SOUMILAS, P.C.
                                                     1600 Market Street, Suite 2510
                                                     Philadelphia, PA 19103
                                                     T: (215) 735-8600
                                                     F: (215) 940-8000
                                                     jfrancis@consumerlawfirm.com
                                                     dsearles@consumerlawfirm.com

                                                     Attorneys for Plaintiffs
         Case 2:18-cv-03735-PBT Document 82 Filed 07/01/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, James A. Francis, hereby certify that on this first day of July 2020, I caused a true and

correct copy of the foregoing Notice of Appeal to be served via ECF upon all counsel of record.

                                                    s/ James A. Francis
                                                    James A. Francis
                                                    David A. Searles
                                                    FRANCIS MAILMAN SOUMILAS, P.C.
                                                    1600 Market Street, Suite 2510
                                                    Philadelphia, PA 19103
                                                    T: (215) 735-8600
                                                    F: (215) 940-8000
                                                    jfrancis@consumerlawfirm.com
                                                    dsearles@consumerlawfirm.com

                                                    Attorneys for Plaintiffs
